Citation Nr: 0401862	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  97-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and an associate


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to March 
1991.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The RO denied 
entitlement to service connection for a chronic acquired low 
back disorder variously diagnosed as scoliosis and 
degenerative disc disease.

In May 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The Board remanded the case to the RO in August 1999 and 
again in June 2002 for additional development and 
adjudicative action.  

The RO most recently affirmed the determination previously 
entered in January 2003.

In May 2003 the veteran and a friend provided oral testimony 
before the undersigned Veterans Law Judge sitting at the RO, 
a transcript of which has been associated with the claims 
file.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal has been developed by the 
VA.  



2.  The competent and probative medical evidence of record 
establishes that the veteran's chronic acquired variously 
diagnosed low back disorder has been linked to active service 
on the basis of permanent chronic worsening and cannot 
satisfactorily be dissociated therefrom.  


CONCLUSION OF LAW

A preexisting chronic acquired variously diagnosed low back 
disorder was aggravated as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A (West 2002); 
38 C.F.R. §§  3.303, 3.306(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records discloses 
that he was found to have scoliosis upon his entry into 
service.  At that time, however, he was not shown to have 
complained of experiencing any symptomatology or difficulties 
resulting from the scoliosis.  Such disorder was not then 
found to have been a bar to his enlistment into the Army and 
apparently for airborne training.  

The records generally reflect that he performed well in 
service from the time of his enlistment in August 1989 until 
approximately June 1990, when he was seen for complaints of 
back pain and muscle spasm.  He did not report having 
experienced any particular trauma, although he indicated that 
he had been engaged in normal physical training when his 
symptoms began.  He did note an acute episode of back pain 
previously in January 1990, when he was carrying a mortar 
tube for an unspecified distance.  Such symptomatology was 
noted to have resolved, and his back pain did not recur until 
June 1990.  He was placed on a medical profile by which he 
was restricted from performing duties which aggravated his 
back pain.  

It was subsequently concluded that it was necessary that the 
veteran undergo a physical evaluation conducted by an Army 
Medical Board to determine his fitness for continued service 
in the military.  His medical history as set forth above was 
noted, and the examining physician observed that he was 
generally precluded from lifting objects in excess of 20 
pounds, and was precluded from exercising, standing, or 
running for excessive periods.  Efforts to relieve his 
symptoms through medication and physical therapy were 
unsuccessful.  

On examination, the veteran was found to have scoliosis to 30 
degrees of the thoracic spine.  Range of motion was not 
significantly impaired, although he was found to have right 
side paraspinous muscle tenderness.  He was ultimately deemed 
to be unfit for service, and was administratively discharged 
in March 1991, not by reason of physical disability, but due 
to patterns and practices of misconduct.  Of particular 
interest in this case, a military form dated in January 1991 
discloses that while his scoliosis pre-existed service, his 
symptoms began while he was on active duty.  In addition, his 
symptoms were not found to have existed prior to service, and 
the scoliosis was found to have been permanently aggravated 
by service.  

Clinical treatment records dating from July 1994 through July 
2002 disclose that the veteran underwent treatment for his 
back problems throughout that period.  Service incurrence or 
aggravation was not discussed as a general matter, although 
the veteran was noted to have experienced significant 
difficulty due to his back disability since 1990 when he was 
on active duty.  

In July 1994, he was noted to have severe intermittent low 
back pain over the past three years, and was subsequently 
found to have degenerative changes in the lumbar spine at L5-
S1.  He underwent a lumbar diskectomy in March 1997, and in 
personal hearing testimony indicated that he had been in 
receipt of disability pension benefits from the Social 
Security Administration (SSA) from 1994.  He was later shown 
to experience radicular neuropathy with numbness radiating 
into his left lower extremity.  In July 2002 he was being 
considered for additional surgery, although he expressed 
reluctance to do so.  

In connection with the veteran's present claim, he was 
afforded a VA rating examination in August 1996.  The 
examiner noted that he reported having experienced low back 
pain and muscle spasms in service, particularly when carrying 
heavy loads.  He was noted to have undergone treatment on an 
outpatient basis at the local VA medical center (VAMC) 
beginning in 1994, and that his current complaints included 
bilateral lower extremity numbness and low back pain and 
muscle spasms.  

On examination, he was found to have muscle spasms over the 
paraspinous muscles from L1 to S1.  Diminished range of 
motion in the back as well as neurological deficits were 
indicated in both lower extremities.  He was diagnosed with 
advanced degenerative disc disease at L5-S1, a large building 
disc at L5-S1, and left inferior neuroforaminal stenosis 
secondary to postero-lateral osteophyte at L5-S1.  The 
examiner failed to address the question as to whether or not 
the veteran's diagnosed low back disorder was incurred in or 
permanently aggravated as a result of his active service.  
The examiner likewise failed to address or diagnose the 
veteran's scoliosis.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in May 1997, and also appeared before the 
undersigned Veterans Law Judge in May 2003.  At his hearings, 
he testified that he was unaware of the existence of any back 
problems in service, although it was pointed out that 
scoliosis was indicated on his service entrance examination 
report.  

According to the veteran, he initially injured his back while 
carrying components of an 81-millimeter mortar.  He explained 
that he sought treatment for low back pain, and was advised 
that he had scoliosis.  He offered that he was subsequently 
placed on a medical profile which essentially restricted him 
to light duty.  Treatment in service was ultimately 
unsuccessful, and he explained that he was subsequently 
discharged from service.  He was not able to retain gainful 
employment afterwards.  He was able to complete his basic and 
advanced individual training (AIT) without difficulty, and 
had not experienced any problems with his back prior to the 
onset of symptoms in service in 1990.  

He indicated that he had engaged in sports in high school 
without experiencing any difficulty, but that it was not 
until having completed his military training and having been 
assigned to a regular duty station that he began to 
experience problems with his back, primarily involving muscle 
spasms.  He stated that he experienced chronic severe back 
pain, and that he had previously undergone surgery to in an 
attempt to relieve his symptoms.  


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).



The Board, however, is satisfied that all necessary 
development pertaining to the issue of service connection for 
a chronic acquired variously diagnosed low back disorder has 
been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2003).  

In deciding a claim based upon aggravation, but after having 
determined the presence of the pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  In this regard, 
temporary or intermittent flare-ups of the pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition (as contrasted to 
symptoms) has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).


A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

After a careful review of all relevant medical evidence, the 
Board concludes that the evidence supports establishment of 
service connection for a low back disorder.  As discussed, 
scoliosis was noted in the veteran's service medical records 
at the time of his entry into service, but was not considered 
a bar to enlistment or even to eligibility to participate in 
rigorous airborne training.  The veteran apparently completed 
basic training and AIT without difficulty, and it was not 
until January 1990 that he first complained of what was then 
considered to be acute back pain incurred after carrying 
mortar components for some distance.  

The veteran's symptoms recurred some six months later in June 
1990, and were ultimately found to be chronic.  A review of 
the record discloses that had the veteran not been discharged 
from service on administrative grounds due to disciplinary 
reasons, the nature and severity of his back disability would 
have necessitated his discharge as reflected in the Army 
medical board findings.  Of greatest significance here is the 
military form dated in October 1990 which indicates that the 
symptoms and pathology associated with the veteran's pre-
existing scoliosis were first manifested in service in 1990, 
and that such disorder was permanently aggravated in or as a 
result of his service.  The Board finds such evidence to be 
competent and probative, and thus favorably dispositive of 
the issue on appeal.  

The veteran had been afforded a VA rating examination in 
August 1996, at which time the examiner noted his self-
reported history of having first experienced back problems in 
service.  The examiner found that the veteran had a present 
disability with respect to his low back, but did not 
otherwise address the etiology of the veteran's back 
problems.  Significantly, the examiner did not offer any 
opinion to refute the findings offered by the military 
medical board to the effect that the veteran's scoliosis had 
been permanently aggravated as a result of his active 
service.  Moreover, while clearly noting the presence of a 
back disability, the contemporaneous clinical treatment 
records likewise fail to contain any medical opinion 
suggesting that the veteran's back disability was not 
incurred in or permanently aggravated by his active service.  

The Board finds that the findings offered by the military 
medical board, in conjunction with other evidence suggesting 
that the veteran had not experienced any back problems prior 
to service are highly persuasive in this case.  Accordingly, 
the Board finds that the evidence supports a grant of service 
connection for a chronic acquired variously diagnosed low 
back disorder.  


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



